ORDER

PER CURIAM.
Plaintiff, Julie Maul, appeals the trial court’s grant of summary judgment in favor of defendant, Bi-State Development Agency, in an action for personal injuries she sustained when struck by an automobile after disembarking from defendant’s bus.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, set*369ting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).